Citation Nr: 1338786	
Decision Date: 11/25/13    Archive Date: 12/06/13

DOCKET NO.  08-05 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for right foot plantar fasciitis with pes planus, exclusive of a temporary total rating (TTR) from October 30, 2009, through November 30, 2009.

2.  Entitlement to a rating in excess of 20 percent for left foot plantar fasciitis with pes planus, exclusive of a TTR from August 25, 2009, through September 30, 2009.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel


REMAND

The Veteran served on active duty from January 1972 to January 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision by the Louisville, Kentucky Regional Office (RO) of the Department of Veterans Affairs (VA).

The Board previously remanded the issues on appeal to the agency of original jurisdiction (AOJ) for additional development in December 2011.  The requested development included asking the Veteran to identify all sources of treatment for his service-connected foot disabilities and affording the Veteran a VA examination to assess his claims for higher disability ratings for his service-connected foot disabilities.

In a November 2012 statement, the Veteran's VA podiatrist indicated that the Veteran was followed regularly in the clinic for painful flatfoot and that he continued to have worsening of his flatfoot deformity with no relief with conservative care.  In addition, in a March 2013 statement, the Veteran's private podiatrist, V. Rodes, DPM, reported some improvement for approximately six months of the Veteran's foot symptoms following his August 2009 and October 2009 left and right foot plantar fasciotomy with heel spur excision surgeries.  However, Dr. Rodes described subsequent worsening of foot symptoms.  (Although it is not clear from a rating codesheet prepared by the Appeals Management Center (AMC) in January 2013 that service connection had been awarded for pes planus of both feet, the narrative accompanying the codesheet made it clear that the AMC treated pes planus of both feet as service connected.)

Unfortunately, the most recent VA treatment records associated with the claims file are dated in January 2008.  VA treatment records dated since January 2008  may help to establish a higher disability rating and an effective date for increase earlier than the medical evidence currently associated with the claims file may support.  Therefore, on remand, the AOJ should obtain outstanding treatment records from the Lexington-Leesburg Division VA Medical Center (VAMC), dated from January 2008 to the present related to evaluation and treatment for disability of the feet.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  The AOJ should also obtain ongoing private treatment records from V. Rodes, DPM, dated from December 2011 to the present.  Then, the AOJ should arrange for the Veteran to be scheduled for an examination by an orthopedist to assess the current nature of his service-connected right and left foot disabilities.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran and request that he identify the names, addresses and approximate dates of treatment for all health care providers, VA and private, who may possess additional records pertinent to his claim.  The AOJ should attempt to obtain and associate with the claims folder any medical records identified by the Veteran that are not already of record, including all private treatment records from V. Rodes, DPM, dated from December 2011 to the present.

Even if the Veteran does not respond, the AOJ should obtain from the VAMC at the Lexington-Leesburg Division, ongoing records of evaluation and treatment for any disability of the feet dated from January 2008 to the present.

2.  Thereafter, arrange for the Veteran to be scheduled for an examination by an orthopedist to assess the service-connected foot disabilities, including surgical scars of both feet.  The claims folder must be reviewed by the orthopedist as part of the examination.  All indicated studies, tests and evaluations deemed necessary by the examiner should be performed.  The results of such must be included in the examination report.

The examiner should be asked to identify which of the following paragraphs most accurately reflects the disability level of each foot, specifying which signs and symptoms from the selected paragraph are present on examination:

(a) Pronounced; marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances;

(b) Severe; objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities;

(c) Moderate; weight-bearing line over or medial to great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet, bilateral or unilateral; or

(d) Mild; symptoms relieved by built-up shoe or arch support.

(As noted above, the assessments should be made separately for each foot.)

3.  The AOJ must ensure that the medical examination report complies with this remand.  If the report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.

4.  After undertaking any other development deemed appropriate the AOJ should re-adjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

